DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification

The disclosure is objected to because of the following informality: in originally filed specification paragraph [0017] “gamma” should be replaced with – lambda --.
  
Appropriate correction is required.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 11 is indefinite because it depends from cancelled claim 3.  For the prior art rejections below claim 11 is assumed to have been intended to depend from claim 7. 



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima et al. et al. US 5,443,711 (hereafter “Kojima”) in view of Horisaka et al. 
US 2009/0242401 A1 (hereafter “Horisaka”).

Addressing claim 5, Kojma discloses a gas sensor for measuring a gas concentration (see the title) comprising; 
a sensor element (1; Figure 1 and col. 13:20-24); 
the sensor element comprising a solid electrolyte body (2) which is formed from an oxygen-ion conductive ceramic (col. 13:25-29), the solid electrode body being configured in a tube shape provided with a bottom, and having a tube portion and a closed portion closing a tip end of the tube portion (Figure 1 and col. 13:25-29); 
4; col. 13:38-41) provided on at least an outer surface of the tube portion and exposed to a measured gas (Figure 1), and 
a protection layer (5a) which is formed from a porous ceramic covering a surface of the measuring electrode (Figure 1 and col. 13:42-47); 
wherein, 
on the measuring electrode, a plurality of opening portions are formed which penetrate through the measuring electrode (Figure 8); and
the solid electrode body and the protection layer are joined to each other via the plurality of openings (Figure 8).
Kojima, though, does not disclose that
 “a percentage of an open area is 5.0% or more and 30.0% less, relative to an outer area, 
when, the open area is a total area on which the plurality of opening portions are formed, with the measuring electrode laid open on a plane surface, and 
the outer area is a total outer area of the measuring electrode, with the measuring electrode laid open on the plane surface.”
On the other hand, Kojima does not teach away from the claimed range for the percentage of open area relative to an outer area – Kojimna is silent as to what such a range should be.
Horisaka discloses a gas sensor for measuring a gas concentration comprising; 
a sensor element; 
the sensor element comprising a solid electrolyte body which is formed from an oxygen-ion conductive ceramic; 

a protection layer which is formed from a porous ceramic covering a surface of the measuring electrode.  
See the title, Figure 1, paragraphs [0014]-[0017], and paragraph [0036].
Moreover, Horisaka found 

    PNG
    media_image1.png
    214
    320
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    158
    320
    media_image2.png
    Greyscale

Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the porosity of the measuring electrode of Kojima be within 10% to 50% as taught by Horisaka, which significantly overlaps Applicant’s claimed range for the percentage of open area relative to an outer area and so renders it prima facie obvious (MPEP 2144.05 section I), because
a) as already noted, Kojimna is silent as to what such a range should be;

c) the sensor of Kojima is for dectecting oxygen; and
d) Horisaka discloses that electrode porosity below 10% is undesirable as is porosity above 50%, albeit for different reasons.
	

Addressing claim 6, having the percentage of the open area be 10.0 % or more and 20.0 % or less, relative to the outer area, is similarly prima facie obvious over the electrode porosity range of 10% - 50% for the measuring electrode in the gas sensor Kojima as modified by Horisaka, as is having the percentage of the open area be 5.0 % or more and 30.0 % or less, relative to the outer area, as discussed in the rejection of underlying claim 5.  
Addressing claims 7 and 9, for the additional limitations of these claims see annotated Kojima Figure 8 below

    PNG
    media_image3.png
    541
    1067
    media_image3.png
    Greyscale


Claims 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima in view of Horisaka as applied to claims 5-7 above, and further in view of Toda et al. US 4,372,824 (hereafter “Toda”).


Addressing claims 8, 10, and 11 Kojima as modified by Horisaka does not disclose having “the plurality of the opening portions have an average diameter of 10 µm or more and 150 µm or less.”  On the other hand, Kojima as modified by Horisaka appears silent as to the average diameter of the plurality of the opening portions.
Toda discloses a gas sensor for measuring a gas concentration comprising; 
a sensor element; 
the sensor element comprising a solid electrolyte body which is formed from an oxygen-ion conductive ceramic; 
a measuring electrode provided on at least an outer surface of the solid electrolyte body and exposed to a measured gas (Figure 1), and 
a protection layer which is formed from a porous ceramic covering a surface of the measuring electrode.  
See the title and col. 2:15-46.
Toda further discloses that the outer (measuring) electrode on the solid electrolyte should have a thickness of at least 0.5 µm (col. 3:33-39) and that holes or broken holes should be formed in this electrode whose diameter or width is larger than the thickness of the electrode (col. 3:64 – col. 4:12).  Although Toda does teach that the 
Thus, in light of Toda it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the plurality of the opening portions in the measuring electrode of the gas sensor of Kojima as modified by Horisaka have an average diameter of 10 µm or more and 150 µm or less because Toda discloses an average diameter range that overlaps the claimed range for acceptable measuring electrode durability and electrical resistance (col. 4:57 – 
col. 5:25) so rendering it prima facie obvious (MPEP 2144.05 section I).   
	

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hiromi et al. JP S5319889 A, based on an English language translation provided by Applicant (hereafter “Homi”) in view of Horisaka.

Addressing claim 5, Hiromi discloses a gas sensor for measuring a gas concentration (see the title) comprising; 
a sensor element (Figure 2); 
the sensor element comprising a solid electrolyte body (1) which is formed from an oxygen-ion conductive ceramic (

    PNG
    media_image4.png
    90
    1395
    media_image4.png
    Greyscale

See page 2.), the solid electrode body being configured in a tube shape provided with a bottom, and having a tube portion and a closed portion closing a tip end of the tube portion (Figure 1 and 

    PNG
    media_image5.png
    90
    1395
    media_image5.png
    Greyscale

(see page 1).
Also,

    PNG
    media_image6.png
    95
    1365
    media_image6.png
    Greyscale

See page 4.
); 
a measuring electrode (2) provided on at least an outer surface of the tube portion and exposed to a measured gas (Figures 1 and 2), and 
a protection layer (4) which is formed from a porous ceramic covering a surface of the measuring electrode (Figure 3); 
wherein, 
on the measuring electrode, a plurality of opening portions are formed which penetrate through the measuring electrode (Figure 8); and
the solid electrode body and the protection layer are joined to each other via the plurality of openings (Figure 8).
Hiromi, though, does not disclose that  “a percentage of an open area is 5.0% or more and 30.0% less, relative to an outer area, 

the outer area is a total outer area of the measuring electrode, with the measuring electrode laid open on the plane surface.”
On the other hand, Hiromi does not teach away from the claimed range for the percentage of open area relative to an outer area.  Indeed, Figures 2 and 3, although not to scale, can be said to be highly suggestive of having the percentage of open area relative to an outer area be within the claimed range.  
Horisaka discloses a gas sensor for measuring a gas concentration comprising; 
a sensor element; 
the sensor element comprising a solid electrolyte body which is formed from an oxygen-ion conductive ceramic; 
a measuring electrode provided on at least an outer surface of the solid electrolyte body and exposed to a measured gas (Figure 1), and 
a protection layer which is formed from a porous ceramic covering a surface of the measuring electrode.  
See the title, Figure 1, paragraphs [0014]-[0017], and paragraph [0036].
Moreover, Horisaka found 

    PNG
    media_image1.png
    214
    320
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    158
    320
    media_image2.png
    Greyscale

Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the porosity of the measuring electrode of Hiroma be within 10% to 50% as taught by Horisaka, which significantly overlaps Applicant’s claimed range for the percentage of open area relative to an outer area and so renders it prima facie obvious (MPEP 2144.05 section I), because
a) as already noted, Hiroma can be said to be either silent as to what such a range should be or to in fact already suggest the claimed range;
b) although Horisaka is overall about a NOX sensor the cited paragraphs above are directly pertinent to the oxygen detecting part of the NOx sensor;
c) the sensor of Hiroma is for detecting oxygen; and
d) Horisaka discloses that electrode porosity below 10% is undesirable as is porosity above 50%, albeit for different reasons.


Addressing claim 6, having the percentage of the open area be 10.0 % or more and 20.0 % or less, relative to the outer area, is similarly prima facie obvious over the electrode porosity range of 10% - 50% for the measuring electrode in the gas sensor Hiroma as modified by Horisaka, as is having the percentage of the open area be 5.0 % or more and 30.0 % or less, relative to the outer area, as discussed in the rejection of underlying claim 5.  


Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroma in view of Horisaka as applied to claims 5 and 6 above, and further in view of Toda.


Addressing claims 8 and 10, Hiroma  as modified by Horisaka does not disclose having “the plurality of the opening portions have an average diameter of 10 µm or more and 150 µm or less.”  On the other hand, Hiroma as modified by Horisaka appears silent as to the average diameter of the plurality of the opening portions.
Toda discloses a gas sensor for measuring a gas concentration comprising; 
a sensor element; 
the sensor element comprising a solid electrolyte body which is formed from an oxygen-ion conductive ceramic; 

a protection layer which is formed from a porous ceramic covering a surface of the measuring electrode.  
See the title and col. 2:15-46.
Toda further discloses that the outer (measuring) electrode on the solid electrolyte should have a thickness of at least 0.5 µm (col. 3:33-39) and that holes or broken holes should be formed in this electrode whose diameter or width is larger than the thickness of the electrode (col. 3:64 – col. 4:12).  Although Toda does teach that the thickness of the measuring electrode should be within 0.5 µm to 1.8 µm (col. 4:57-61 and col. 5:26-28)), Toda also teaches that the width or diameter of the holes in the measuring electrode may be up 10 times the electrode thickness (col. 5:15-25). So, Toda teaches that for an electrode thickness in the range of 0.5 µm to 1.8 µm the corresponding average width or diameter range for holes in the electrode should be 5.0 µm to 18.0 µm.   
Thus, in light of Toda it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the plurality of the opening portions in the measuring electrode of the gas sensor of Hiroma a as modified by Horisaka have an average diameter of 10 µm or more and 150 µm or less because Toda discloses an average diameter range that overlaps the claimed range for acceptable measuring electrode durability and electrical resistance (col. 4:57 – 
col. 5:25) so rendering it prima facie obvious (MPEP 2144.05 section I).  


Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuhiro et al. JP S5329199 A, based on an English language translation provided by Applicant (hereafter “Yashuhiro”) in view of Horisaka.

Addressing claim 5, Yashuhiro discloses a gas sensor for measuring a gas concentration (see the title) comprising; 
a sensor element (Figure 4); 
the sensor element comprising a solid electrolyte body (2a) which is formed from an oxygen-ion conductive ceramic (

    PNG
    media_image7.png
    117
    1395
    media_image7.png
    Greyscale

See page 3.
); 
a measuring electrode (2b) provided on at least an outer surface of the tube portion and exposed to a measured gas (Figures 1 and 2; and

    PNG
    media_image8.png
    145
    1453
    media_image8.png
    Greyscale

See page 3.), and 
a protection layer (2d) which is formed from a porous ceramic covering a surface of the measuring electrode (Figures 1 and 2; and

    PNG
    media_image9.png
    132
    1423
    media_image9.png
    Greyscale



See page 3.); 
wherein, 
on the measuring electrode, a plurality of opening portions (2c) are formed which penetrate through the measuring electrode (Figures 1 and 2); and
the solid electrode body and the protection layer are joined to each other via the plurality of openings (Figures  1 and 2).
Yasuhiro, though, does not disclose that  “a percentage of an open area is 5.0% or more and 30.0% less, relative to an outer area, 
when, the open area is a total area on which the plurality of opening portions are formed, with the measuring electrode laid open on a plane surface, and 
the outer area is a total outer area of the measuring electrode, with the measuring electrode laid open on the plane surface.”
On the other hand, Yasuhiro does not teach away from the claimed range for the percentage of open area relative to an outer area.  Indeed, Figures 1 and 2, although not to scale, can be said to be highly suggestive of having the percentage of open area relative to an outer area be within the claimed range.  
Horisaka discloses a gas sensor for measuring a gas concentration comprising; 
a sensor element; 
the sensor element comprising a solid electrolyte body which is formed from an oxygen-ion conductive ceramic; 
a measuring electrode provided on at least an outer surface of the solid electrolyte body and exposed to a measured gas (Figure 1), and 

See the title, Figure 1, paragraphs [0014]-[0017], and paragraph [0036].
Moreover, Horisaka found 

    PNG
    media_image1.png
    214
    320
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    158
    320
    media_image2.png
    Greyscale

Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the porosity of the measuring electrode of Yasuhiro be within 10% to 50% as taught by Horisaka, which significantly overlaps Applicant’s claimed range for the percentage of open area relative to an outer area and so renders it prima facie obvious (MPEP 2144.05 section I), because
a) as already noted, Yasuhiro can be said to be either silent as to what such a range should be or to in fact already suggest the claimed range;

c) the sensor of Yasuhiro is for detecting oxygen; and
d) Horisaka discloses that electrode porosity below 10% is undesirable as is porosity above 50%, albeit for different reasons.



Addressing claim 6, having the percentage of the open area be 10.0 % or more and 20.0 % or less, relative to the outer area, is similarly prima facie obvious over the electrode porosity range of 10% - 50% for the measuring electrode in the gas sensor  Yasuhiro as modified by Horisaka, as is having the percentage of the open area be 5.0 % or more and 30.0 % or less, relative to the outer area, as discussed in the rejection of underlying claim 5.  







International Search Reports and Written Opinions

The Written Opinion for International application no. PCT/JP2017/018247 deems claims 2-4 of that application to have novelty, but claim 1 to lack novelty, and claims 1-4 to lack an inventive step. The Written Opinion relies on two documents, Document 1 (JP 53-29188 A) and Document 2 (JP 53-19889 A) for establishing lack of novelty and lack of an inventive step.  Document 1 has been used above as a base reference to reject 
 
    PNG
    media_image10.png
    143
    1390
    media_image10.png
    Greyscale

See page 3.).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	   
/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795                                                                                                                                                                                                     March 25, 2021